— Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered June 4, 1982, which revoked defendant’s probation and imposed sentence. Defendant was previously convicted upon her plea of guilty of the crimes of bribery in the second degree and criminal possession of stolen property in the second degree. She was sentenced to 60 days in the Albany County Penitentiary and five years’ probation. Subsequently, following a hearing, she was found guilty of violating the terms of her probation and her probation was revoked. Defendant was then resentenced to concurrent terms of imprisonment and this appeal ensued. Defendant contends that the court improperly relied on the updated presentence report dated June 4,1981 due to the fact that the report contained prejudicial and misleading remarks. It is also claimed that this report was not disclosed to defendant’s counsel one day prior to sentencing as required by CPL 390.50 (subd 2). Defendant, however, made no objection to this report at the time of sentencing either as to its contents or *610concerning the date it was received. Nor did defendant submit any presentence memorandum as authorized by CPL .390.40. Under these circumstances, wherein defendant failed to complain at a time when the People would have had an opportunity to challenge her contentions, she should not now be allowed to raise them for the first time on this appeal (People u Allyn, 92 AD2d 692). Consequently, the judgment should be affirmed. Judgment affirmed. Sweeney, J. P., Kane, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.